DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 10/18/2022. Claims 1, 3-4, 6-7, 9, 15 and 17-18 were amended. Claim 10 remains cancelled. No new claims were added. Likewise, claims 1-9 and 11-20 were pending for examination.   
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more hardware processors configured to cause presentation of user interfaces on a display”, in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “A system comprising: a portable electronic device comprising a display and one or more hardware processors configured to” …perform several functions but there is no mention of any specific algorithm(s) or flow chart(s) in the specification to support the claimed processor functions. Claim 15 recites similar claim language as a method claim. Therefore, the performed processor function limitations are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention. Claims 2-9, 11-14 and 16-20 are rejected as Claims 1 and 15 stated above, because due to their dependency they necessarily lack the same written description as the claim from which they depend.

Note: To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003);
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 15 limitations rely on a system and/or method with an electronic device including a display and processor(s) for performing several functions but it is unclear on how exactly the processor performs the claimed processor functions without specific instructions, algorithms, and/or flow charts thereof. 
“Comprising a display and one or more hardware processors configured to:” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Again, how exactly does the processor(s) perform the claimed processor(s’) functions without specific instructions, algorithms, and/or flow charts thereof Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Note: If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). 

Claim Rejections - 35 USC § 103
Claims 1-2 and 6, 11-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Elliot et al. (U.S. Patent Application Pub. 2008/0172789).

Regarding claim 1 (Currently Amended), Walker teaches 
a portable electronic device (Figs 2, 3A, 5-6, ¶047; virtual nurse or caregiver application 170 installed/operating on mobile computing device (e.g., laptop, tablet, smartphone, etc.) 

cause presentation of a first user interface on the display (Fig 7A, ¶020; GUI of virtual nurse avatar service of a health care service application), wherein the first user interface comprises a plurality of patient assistance options (Fig 7B, ¶021; example user interface of virtual nurse application offering care plan menu option to user)
receive, via the first user interface first user selection of a patient assistance option (¶090; user may select any of four main categories of information and assistance for user's health care concerns) wherein the patient assistance option comprises a request to communicate with a healthcare provider (Fig. 6 – “Help Now 619”; ¶084; “Within the operating homepage or dashboard of the interactive health application (see FIG. 6), the patient may have a panic button on the home page (HELP NOW!) 619, this permits the user to connect directly to emergency services to obtain urgent help for a variety of purposes.”);
enable real-time communication, through the portable electronic device (¶084; “….this permits the user to connect directly to emergency services to obtain urgent help for a variety of purposes.”), with the healthcare provider, wherein the healthcare provider receives the real-time communication via an electronic device associated with the healthcare provider (¶059;  “The response may be creating a new appointment, requiring a patient take a quiz after watching a video, creating an emergency contact list to assist the patient in the event of an emergency, having an emergency contact button or link that quickly puts the user in touch with emergency medical services or a live agent ready to assist the patient.”; ¶084; “The action taken by selecting the button 619 may be configured to perform any of a variety of actions, call 911, call a specified number, contact a patient care facility, etc., it can be turned off and may be automatically turned on and off remotely from a remote source or as a patient condition changes (e.g., cancer diagnosis) to enact the privilege of an immediate assistance button. In operation, the tablet computing device operating the interactive health application may call the care provider or have their home phone make a call to connect them to the on-call care provider.”; In other words, the healthcare provider receives the real-time communication (i.e., phone call) via the phone associated with them.).
Walker is silent on determine, from a plurality of healthcare providers, a subset of healthcare providers related to the request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers; [[and]] enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers receive the real-time communication via 
cause presentation of a second user interface on the display, wherein the second user interface comprises a patient's oxygen levels, blood pressure, and heart rate;
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel; 
receive, via the room control panel, a second user selection of at least one of light option, volume option, television option, temperature option, or window blinds option; and 
in response to receiving the second user selection, cause at least one of a light, speaker volume, television, temperature device, or window blinds to change state.

Taheri from an analogous art teaches the concept to determine, from a plurality of healthcare providers, a subset of healthcare providers related to a request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers (Figs 1-11 & claim 4; automatically identifying by computer processor, a subset of next-highest ranked identified qualified candidate healthcare providers, wherein each identified qualified candidate healthcare provider within identified subset of next-highest ranked identified qualified candidate healthcare providers has a respective overall timeslot acceptance likelihood score less than any overall timeslot acceptance likelihood score of any qualified candidate healthcare provider within the identified subset of highest-ranked identified qualified candidate healthcare providers); Examiner further notes that the providers enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers receive the real-time communication via one or more electronic devices associated with the subset of healthcare providers  (¶093; as users sign up for various shifts, the central scheduling server may transmit updated respective scheduling information to each respective hospital scheduling server according to any appropriate schedule (e.g., in real time, nightly, weekly, etc.)... central scheduling server may transmit updated scheduling information for the first hospital to the first hospital in real time so that the first hospital's scheduling server retains an up-to-date schedule of the work shifts). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Walker with the features, as taught by Taheri, for the advantage of transmitting updated relative information of/for service providers to the service providers in real time so that the service providers retain up-to-date information.
Walker and Taheri are both silent on:
cause presentation of a second user interface on the display, wherein the second user interface comprises a patient's oxygen levels, blood pressure, and heart rate;
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel; 
receive, via the room control panel, a second user selection of at least one of light option, volume option, television option, temperature option, or window blinds option; and 
in response to receiving the second user selection, cause at least one of a light, speaker volume, television, temperature device, or window blinds to change state.
Elliot from an analogous patient support art teaches a patient support system with a display and controller that provides enhanced control over and/or information relative to one or more of the patient support functions and, further, over information relating to the patient (¶003).  Elliot teaches the concept of causing presentation of user interfaces on a display (¶098; controller generating and displaying a protocol reminder screen image at display 38, displaying a menu of protocols that can be selected by the user). wherein the user interfaces/second etc. user interface comprises a patient's oxygen levels, heart rate (¶098; include protocols relating to: infection control or wound care, such as checking a patient's dressing; checking the patient's vitals, including checking the patient's heart rate, the patient's temperature, oxygen levels;; and blood pressure (¶155; suitable vital signs may include the patient's temperature, ECG, SpO2 patient's blood pressure, or the like. This may be displayed in the form of a text or graphical form), 
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel (¶080, Fig 2; control module 30 allows a user/healthcare worker, to input information, parameters and/or data into controller and, further, to select various bed functions and protocols, which may be stored in controller and then displayed at a display); 
receive, via the room control panel, (Fig 2) a second user selection of at least one of light option, volume option, television option, ; and in response to receiving the second user selection, cause at least one of a light, speaker volume, television,(not taught) to change state. (¶080; controller may be in communication with other devices on or near the bed, for example, accessories, such as lights, a TV, speakers mounted in the bed, microphones, recording/playing devices, such as an MP3 player, or a universal serial bus (USB) device, or the like; also see controllers per ¶081-¶082, user interfaces per ¶085-¶087 and indicators 42, such as LED lights or the like, which indicate the status of various features/conditions per ¶089). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker with the features, as taught by Elliot, for the advantage of communicating updated relative information of/for users in real time so that the users have up-to-date information.

Regarding claim 2, Walker, Taheri and Elliot teach the system of Claim 1, and Taheri further teaches the real-time communication includes written and visual communication (¶074; user may select one or more options displayed to user and send request to system… user can select from a list and select an accept button on the user interface that notifies the system that the user is interested... user options displayed on a calendar display that allows the user to select the days that the user is interested in). The motivation is the same as claim 1.

Regarding claim 6 (Currently Amended), Walker, Taheri and Elliot teach the system of Claim 1, and Walker further teaches wherein the one or more hardware processors are further configured to, in response to user input, interact with electronically-controlled items  (Figs 19b, 19C; in response to user input, patient device with processor means interacts with servers 1906, 1908) remote to the one or more hardware processors (¶084; action taken by selecting button 619 performs any of a variety of actions and it can be automatically turned on and off remotely from a remote source to enact the privilege of an immediate assistance button). 

Regarding claim 11, Walker, Taheri and Elliot teach the system of claim 1, and Taheri further teaches wherein the property comprises an identity of healthcare providers in the subset of healthcare providers (claim 4; within the identified subset of highest-ranked identified qualified candidate healthcare providers) The motivation is the same as claim 1.

Regarding claim 12  (Previously Presented), Walker, Taheri and Elliot teach the system of claim 1 and Taheri further teaches wherein the subset of healthcare providers are associated with [[the]] user, and wherein the determination is based at least in part on the association of the subset of healthcare providers with the user (¶059; system identifies one or more users that meet particular criteria associated with each one of the unassigned work shifts received in the scheduling data from one or more enterprises, e.g., hospital, business, not-for-profit, etc.). The motivation is the same as claim 1.

Regarding claim 15 (Currently Amended), Walker teaches a method for providing patient assistance (Figs 2-6; health care provider communication system, also see Figs 7-23, and ¶047; virtual nurse or caregiver application 170 installed/operating on mobile computing device (e.g., laptop, tablet, smartphone, etc.)) the method comprising:
causing presentation of a first user interface comprising a plurality of patient assistance options (Fig 7B, ¶021; example user interface of virtual nurse application offering care plan menu option to user);
receiving, via the first user interface one or more graphical user interfaces, a first user selection of a patient assistance option (¶090; user may select any of four main categories of information and assistance for user's health care concerns), wherein the patient assistance option comprises a request to communicate with a healthcare provider (Fig. 6 – “Help Now 619”; ¶084; “Within the operating homepage or dashboard of the interactive health application (see FIG. 6); 
Walker is silent on determine, from a plurality of healthcare providers, a subset of healthcare providers related to the request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers; [[and]] enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers receive the real-time communication via 
cause presentation of a second user interface on the display, wherein the second user interface comprises a patient's oxygen levels, blood pressure, and heart rate;
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel; 
receive, via the room control panel, a second user selection of at least one of light option, volume option, television option, temperature option, or window blinds option; and 
in response to receiving the second user selection, cause at least one of a light, speaker volume, television, temperature device, or window blinds to change state.

Taheri from an analogous art teaches the concept to determine, from a plurality of healthcare providers, a subset of healthcare providers related to a request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers (Figs 1-11 & claim 4; automatically identifying by computer processor, a subset of next-highest ranked identified qualified candidate healthcare providers, wherein each identified qualified candidate healthcare provider within identified subset of next-highest ranked identified qualified candidate healthcare providers has a respective overall timeslot acceptance likelihood score less than any overall timeslot acceptance likelihood score of any qualified candidate healthcare provider within the identified subset of highest-ranked identified qualified candidate healthcare providers); Examiner further notes that the providers enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers receive the real-time communication via one or more electronic devices associated with the subset of healthcare providers  (¶093; as users sign up for various shifts, the central scheduling server may transmit updated respective scheduling information to each respective hospital scheduling server according to any appropriate schedule (e.g., in real time, nightly, weekly, etc.)... central scheduling server may transmit updated scheduling information for the first hospital to the first hospital in real time so that the first hospital's scheduling server retains an up-to-date schedule of the work shifts). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Walker with the features, as taught by Taheri, for the advantage of transmitting updated relative information of/for service providers to the service providers in real time so that the service providers retain up-to-date information.
Walker and Taheri are both silent on:
cause presentation of a second user interface on the display, wherein the second user interface comprises a patient's oxygen levels, blood pressure, and heart rate;
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel; 
receive, via the room control panel, a second user selection of at least one of light option, volume option, television option, temperature option, or window blinds option; and 
in response to receiving the second user selection, cause at least one of a light, speaker volume, television, temperature device, or window blinds to change state.
Elliot from an analogous patient support art teaches a patient support system with a display and controller that provides enhanced control over and/or information relative to one or more of the patient support functions and, further, over information relating to the patient (¶003).  Elliot teaches the concept of causing presentation of user interfaces on a display (¶098; controller generating and displaying a protocol reminder screen image at display 38, displaying a menu of protocols that can be selected by the user). wherein the user interfaces/second etc. user interface comprises a patient's oxygen levels, heart rate (¶098; include protocols relating to: infection control or wound care, such as checking a patient's dressing; checking the patient's vitals, including checking the patient's heart rate, the patient's temperature, oxygen levels;; and blood pressure (¶155; suitable vital signs may include the patient's temperature, ECG, SpO2 patient's blood pressure, or the like. This may be displayed in the form of a text or graphical form), 
 cause presentation of an overlay over the second user interface on the display, wherein the overlay comprises a room control panel (¶080, Fig 2; control module 30 allows a user/healthcare worker, to input information, parameters and/or data into controller and, further, to select various bed functions and protocols, which may be stored in controller and then displayed at a display); 
receive, via the room control panel, (Fig 2) a second user selection of at least one of light option, volume option, television option, ; and in response to receiving the second user selection, cause at least one of a light, speaker volume, television,(not taught) to change state. (¶080; controller may be in communication with other devices on or near the bed, for example, accessories, such as lights, a TV, speakers mounted in the bed, microphones, recording/playing devices, such as an MP3 player, or a universal serial bus (USB) device, or the like; also see controllers per ¶081-¶082, user interfaces per ¶085-¶087 and indicators 42, such as LED lights or the like, which indicate the status of various features/conditions per ¶089). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker with the features, as taught by Elliot, for the advantage of communicating updated relative information of/for users in real time so that the users have up-to-date information.

Regarding claim 16, Walker, Taheri and Elliot teach the method of claim 15 and method of claim 16, and Taheri further teaches wherein the property comprises an identity of healthcare providers in the subset of healthcare providers (claim 4; within the identified subset of highest-ranked identified qualified candidate healthcare providers) The motivation is the same as claim 15.

Regarding claims 17 (Currently Amended), Walker, Taheri and Elliot teach the method of claim 15, and Taheri further teaches wherein the subset of healthcare providers are associated with [[the]] user, and wherein the determination is based at least in part on the association of the subset of healthcare providers with the user (¶059; system identifies one or more users that meet particular criteria associated with each one of the unassigned work shifts received in the scheduling data from one or more enterprises, e.g., hospital, business, not-for-profit, etc.). The motivation is the same as claim 15.

Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Elliot et al. (U.S. Patent Application Pub. 2008/0172789)
and still further in view of Poole (U.S. Patent Application Pub. 2010/0037170).

Regarding claim 7 (Currently Amended), Walker, Taheri and Elliot teach the system of Claim 1, but all three are silent on wherein the first user interface comprises a representation of a living entity, wherein a growth of the living entity is related to a progress of [[the]] a user, and wherein the living entity is a plant.
Poole from an analogous art teaches a system including an electronic device configured to provide to a first computer a graphical user interface enabling a user of the first computer to establish and monitor progress towards a personal objective (Abstract). Poole further teaches the concept of including a representation of a living entity in the one or more graphical user interfaces (Figs 1-2, 13-14, 24, ¶046; graphic representation…per platform for exploring and discovering  resources to support life areas) wherein a growth of the living entity is related to a progress of the patient  (¶048,  at each branch, per an application that user interacts with to describe a part of their life... one branch could represent a fitness/diet etc.…  application would help them set up goals, milestones, etc. and a scorecard to measure an individual’s progress towards a fitness or diet objective), also see ¶050; "Life Tree"). and wherein the living entity is a plant (Figs 1-3, 24, ¶047; sapling, ¶050; life tree).
Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker with the feature, as taught by Poole, for the advantage of using the life tree on a graphical user interface to show the measuring of an individual’s progress toward a specific objective.

Regarding claim 8, Walker, Taheri, Elliot and Poole teach the system of Claim 7, and Poole further teaches wherein living entity includes one or more leaves (Figs 1-3, 24, ¶077; visualization content represented visually as leaves on Life Tree). The motivation is for the advantage of using the life tree on a graphical user interface to show the measuring of an individual’s progress toward a specific objective.

Claims 3, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Elliot et al. (U.S. Patent Application Pub. 2008/0172789).and still further in view of Aganyan et al. (U.S. Patent Application Pub. 2019/0385753). 

Regarding claim 3 (Currently Amended), Walker, Taheri and Elliot teach the system of Claim 1, and the method of claim 18, but Walker remains silent on the features of claim 3 and 18. Taheri further teaches the concepts of user options being associated with a subset of recipients of a plurality of recipients (¶059; system identifies one or more users of the system that meet particular criteria associated with unassigned work shifts received in the scheduling data from one or more enterprises (e.g., hospital, business, not-for-profit, etc,, also see claim 4); generating a request according to a user selection of a second option; determine the subset of recipients associated with the second option (¶093; users requests/signs up for various shifts) and deliver an assistance request to one or more other electronic devices associated with the subset of recipients (¶093; central scheduling server transmits updated respective scheduling information to each respective hospital in real time for an up-to-date schedule of user options/work shifts). The motivation is the same as claim 1.
Walker, Taheri and Elliot are silent on patient assistance options.
 Aganyan from an analogous art teaches healthcare service center can be in communication with user devices of patients and user devices of healthcare providers whereby the system also includes a first user interface configured to provide information to the patients and obtain inputs from the patients using a first graphical user interface displayable on the user devices of the patients (¶012).  Aganyan further teaches one or more hardware processors further configured to:
receive, via the first user interface 
actions, a selection of a diagnostic and laboratory service);
generate a patient assistance request, according to the user selection (Fig 2 at 210, ¶013; request for healthcare service include at least a selection of a responding healthcare provider) and
deliver the patient assistance request to one or more other electronic devices associated with the recipient (Fig 2; user device(s) associated with health care provider(s)). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker and Taheri with the features, as taught by Aganyan, for the advantage of enhancing the selection of treatment plans for requesting patients (¶012). 

Regarding claims 13, Walker, Taheri and Aganyan teach the system of Claim 3 and Taheri further teaches wherein determining the subset of recipients associated with the second patient assistance option comprises determining a property of the subset of recipients (¶012; system identifies one or more users of the system that meet particular criteria associated with each one of the unassigned work shifts. The motivation is the same as claim 3.

Regarding claim 14, Walker, Taheri, Elliot and Aganyan teach the system of Claim 3, and Taheri further teaches wherein the second patient assistance option is associated with the one or more other electronic devices, and wherein determining the subset of recipients associated with the second patient assistance option comprises determining the one or more other electronic devices associated with the second patient assistance option (¶093; central scheduling server transmits updated respective scheduling information to each respective hospital device in real time for an up-to-date schedule of user options/work shifts as submitted from user electronic devices). The motivation is the same as claim 3.

Regarding claim 19, Walker, Taheri, Elliot and Aganyan teach the method of claim 18, and Taheri further teaches wherein determining the subset of recipients associated with the second patient assistance option comprises determining a property of the subset of recipients (¶012; system identifies one or more users of the system that meet particular criteria associated with each one of the unassigned work shifts. The motivation is the same as claim 18.

Regarding claim 20, Walker, Taheri and Aganyan teach the method of Claim 18, Taheri further teaches wherein the second patient assistance option is associated with the one or more other electronic devices, and wherein determining the subset of recipients associated with the second patient assistance option comprises determining the one or more other electronic devices associated with the second patient assistance option (¶093; central scheduling server transmits updated respective scheduling information to each respective hospital device in real time for an up-to-date schedule of user options/work shifts as submitted from user electronic devices). The motivation is the same as claim 18.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Elliot et al. (U.S. Patent Application Pub. 2008/0172789).still further in view of Aganyan et al. (U.S. Patent Application Pub. 2019/0385753) and even still further in view of Poole (U.S. Patent Application Pub. 2010/0037170). 

Regarding claim 4 (Currently Amended), Walker, Taheri and Elliot teach the system of Claim 1, and Walker further teaches one or more computer hardware processors further configured to track user progress throughout a treatment regimen (¶058; virtual nurse application tracking user compliance with actions which are required as part of the user's health and care plan… may be presented as healthcare/wellness avatar that communicates user information to parties involved in user's healthcare). 
Walker, Taheri and Elliot are silent on receiving data from a healthcare data network, wherein the data comprises healthcare and treatment regimen information. Aganyan from an analogous healthcare service art, also teaches computer hardware processors further configured to
receive data from a healthcare data network, wherein the data comprises healthcare and treatment regimen information (Fig 1, ¶012; info consisting of plan of actions per 150, 155, 160, ¶101-¶102);
display the data from the healthcare data network in real time (¶012; after establishing bidirectional communication, healthcare service center may receive from responding healthcare provider, a plan of actions to treat requesting patient & plan of actions available to requesting 
patient in an electronic medical record database). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the teachings of Walker and Taheri with the concepts above, as taught by Aganyan for the advantage of using a life tree on a graphical user interface to show an individual’s progress toward a specific objective.
Walker, Taheri, Elliot and Aganyan are all silent on the use of a processor(s) (Fig 28) for tracking user progress throughout a treatment regimen and update the representation of the living entity indicate a progress of the user throughout the treatment regimen. Poole from an analogous art teaches the use of a processor(s) (Fig 28) for tracking user progress throughout a treatment regimen (Abstract; shows measuring of individual’s progress toward specific objective); 
indicate a progress of the user throughout the treatment regimen (¶048, Fig 24; each branch per application user interacts with to describe a part of their life... one branch could represent a fitness/diet etc.… application helps them set up goals, milestones, etc. and a scorecard to measure an individual’s progress towards a specific objective; also see ¶050; "Life Tree": Examiner interprets specific objective as functionally equivalent to a treatment regimen based on contextual examples provided). The motivation is the same as claim 1.

Regarding claim 5, Walker, Taheri, Elliot, Aganyan and Poole teach the system of Claim 4, and Walker further teaches wherein the healthcare and treatment regimen information includes treatment information personalized to the user (¶036; results of diagnostic operations electronically transmitted to responding healthcare provider, stored in patient profile and responding healthcare provider may respond by generating a diagnosis and treatment recommendations for the patient). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (Walker; 20140257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Elliot et al. (U.S. Patent Application Pub. 2008/0172789).and still further in view of Richter et al., (Richter; US 20130253951). 

Regarding claim 9 (Currently Amended), Walker, Taheri and Elliot teach the system of Claim 1, but both are silent on, wherein the first user interface comprises icons selectable by [[the]] a user to indicating frequently used status indicators.
Richter from the same field of endeavor teaches a healthcare communication system (¶007, Fig 1) wherein a user interface comprises icons selectable by the user to indicate frequently used status indicators (Fig 3; screenshots of instances of a graphical user interface (GUI) of a patient device; also see ¶050, icons 310 selectable by patient indicating frequently used status indicators). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker with the feature, as taught by Richter, for the advantage of signal a status of the patient to caregivers.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684